UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3700 The Dreyfus/Laurel Tax-Free Municipal Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 06/30 Date of reporting period: 09/30/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus BASIC California Municipal Money Market Fund September 30, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments98.0% Rate (%) Date Amount ($) Value ($) California92.7% ABAG Finance Authority for Nonprofit Corporations, Revenue (Northbay Healthcare Group) (LOC; JPMorgan Chase Bank) 0.34 10/7/09 7,000,000 a 7,000,000 ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; Bank of America) 0.34 10/7/09 1,600,000 a 1,600,000 Alameda County Industrial Development Authority, Revenue (P.J.'s Lumber, Inc. Project) (LOC; Comerica Bank) 0.70 10/7/09 2,005,000 a 2,005,000 California, Economic Recovery Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.70 10/7/09 7,000,000 a 7,000,000 California, Economic Recovery Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 10/7/09 3,900,000 a 3,900,000 California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.45 10/7/09 4,000,000 a 4,000,000 California Department of Water Resources, Power Supply Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.27 10/1/09 10,000,000 a 10,000,000 California Educational Facilities Authority, Revenue (University of San Francisco) (LOC; Allied Irish Banks) 0.40 10/7/09 2,200,000 a 2,200,000 California Educational Facilities Authority, Revenue, CP (Stanford University) 0.25 1/13/10 7,100,000 7,100,000 California Educational Facilities Authority, Revenue, CP (Stanford University) 0.40 2/25/10 2,100,000 2,100,000 California Infrastructure and Economic Development Bank, IDR (Bonny Doon Winery, Inc. Project) (LOC; Comerica Bank) 0.75 10/7/09 2,910,000 a 2,910,000 California Infrastructure and Economic Development Bank, IDR (Starter and Alternator Exchange, Inc. Project) (LOC; California State Teachers Retirement System) 0.60 10/7/09 1,100,000 a 1,100,000 California Pollution Control Financing Authority, SWDR (Blue Line Transfer Inc. Project) (LOC; Union Bank of California) 0.50 10/7/09 700,000 a 700,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.60 10/7/09 2,400,000 a 2,400,000 California Pollution Control Financing Authority, SWDR (Metropolitan Recycling Inc.) (LOC; Comerica Bank) 0.60 10/7/09 2,695,000 a 2,695,000 California Pollution Control Financing Authority, SWDR (Metropolitan Recycling Inc.) (LOC; Comerica Bank) 0.60 10/7/09 495,000 a 495,000 California Pollution Control Financing Authority, SWDR (Northern Recycling and Waste Services, LLC Project) (LOC; Union Bank of California) 0.50 10/7/09 3,030,000 a 3,030,000 California Pollution Control Financing Authority, SWDR (Pena's Disposal, Inc. Project) (LOC; Comerica Bank) 0.60 10/7/09 2,325,000 a 2,325,000 California Pollution Control Financing Authority, SWDR (South Tahoe Refuse Company Project) (LOC; Union Bank of California) 0.50 10/7/09 5,540,000 a 5,540,000 California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 0.60 10/7/09 3,800,000 a 3,800,000 California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 0.60 10/7/09 2,000,000 a 2,000,000 California Statewide Communities Development Authority, Revenue (Rady Children's Hospital - San Diego) (LOC; Bank of the West) 0.30 10/1/09 4,750,000 a 4,750,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.37 12/10/09 7,000,000 7,000,000 California Statewide Communities Development Authority, Revenue, Refunding (University Retirement Community at Davis Project) (LOC; Bank of America) 0.27 10/1/09 5,000,000 a 5,000,000 Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.32 10/7/09 5,200,000 a,b 5,200,000 Eastern Municipal Water District, Water and Sewer Revenue, COP (Installment Sale Agreement with Eastern Municipal Water District Facilities Corporation) (Liquidity Facility; Citibank NA) 0.36 10/7/09 3,000,000 a,b 3,000,000 Fremont Public Financing Authority, COP (Financing Project) (LOC; Allied Irish Banks) 0.40 10/7/09 13,800,000 a 13,800,000 Fresno, Sewer System Revenue (Insured; Assured Guaranty and Liquidity Facility; Citibank NA) 0.60 10/7/09 4,000,000 a,b 4,000,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.38 6/1/10 1,000,000 c 1,032,758 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.38 10/7/09 5,505,000 a,b 5,505,000 Kern County, GO Notes, TRAN 2.50 6/30/10 6,200,000 6,278,182 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/10 800,000 826,299 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Bank of America) 0.40 10/14/09 1,000,000 1,000,000 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Bank of America) 0.40 11/18/09 2,500,000 2,500,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.62 10/7/09 2,250,000 a,b 2,250,000 Richmond, Wastewater Revenue, Refunding (LOC; Union Bank of California) 0.40 10/7/09 755,000 a 755,000 Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; FSA and Liquidity Facility; Westdeutsche Landesbank) 0.40 10/7/09 1,815,000 a 1,815,000 University of California, Revenue, CP 0.35 10/14/09 3,000,000 3,000,000 Victorville Joint Powers Financing Authority, LR (Cogeneration Facility Project) (LOC; Fortis Bank) 0.85 10/7/09 9,770,000 a 9,770,000 Wells Fargo Stage Trust (City and County of San Francisco, COP (Multiple Capital Improvement Projects)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.30 10/7/09 2,000,000 a,b 2,000,000 Wells Fargo Stage Trust (San Diego Public Facilities Financing Authority, Senior Sewer Revenue) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.30 10/7/09 8,000,000 a,b 8,000,000 West Covina Public Financing Authority, LR, Refunding (Public Facilities Project) (LOC; California State Teachers Retirement System) 0.37 10/7/09 2,540,000 a 2,540,000 U.S. Related5.3% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.37 10/7/09 5,000,000 a,b 5,000,000 Puttable Floating Option Tax Exempt Receipts (Puerto Rico Highways and Transportation Authority, Highway Revenue) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 1.29 10/7/09 4,460,000 a,b 4,460,000 Total Investments (cost $173,382,239) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at September 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2009, these securities amounted to $39,415,000 or 22.3% of net assets. c This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At September 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 173,382,239 Level 3 - Significant Unobservable Inputs - Total 173,382,239 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the portfolios policy to maintain a continuous net asset value per share of $1.00; the portfolio has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the portfolio will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the portfolios investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC Massachusetts Municipal Money Market Fund September 30, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments100.1% Rate (%) Date Amount ($) Value ($) Florida.1% Alachua County Health Facilities Authority, Continuing Care Retirement Community Revenue (Oak Hammock at the University of Florida Project) (LOC; Bank of Scotland) 0.43 10/1/09 100,000 a 100,000 Massachusetts96.4% Andover, GO Notes, BAN 1.00 3/25/10 4,166,500 4,173,432 Boston, GO Notes 2.25 2/1/10 530,000 532,636 Manchester Essex Regional School District, GO Notes, BAN 1.75 10/30/09 2,750,000 2,752,831 Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 0.42 10/1/09 2,700,000 a 2,700,000 Massachusetts Development Finance Agency, Higher Education Revenue, Refunding (Smith College Issue) 0.35 10/7/09 4,900,000 a 4,900,000 Massachusetts Development Finance Agency, Multi-Mode Revenue (Worcester Academy Project) (LOC; Allied Irish Banks) 0.32 10/7/09 300,000 a 300,000 Massachusetts Development Finance Agency, Revenue (Beaver Country Day School Issue) (LOC; Allied Irish Banks) 0.65 10/7/09 4,400,000 a 4,400,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; Allied Irish Banks) 0.27 10/1/09 1,400,000 a 1,400,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; BNP Paribas) 0.25 10/7/09 5,000,000 a 5,000,000 Massachusetts Development Finance Agency, Revenue (Exploration School, Inc. Issue) (LOC; TD Bank) 0.32 10/7/09 2,590,000 a 2,590,000 Massachusetts Development Finance Agency, Revenue (Fay School Issue) (LOC; TD Bank) 0.32 10/7/09 3,800,000 a 3,800,000 Massachusetts Development Finance Agency, Revenue (Harvard University Issue) 0.35 10/7/09 4,500,000 a 4,500,000 Massachusetts Development Finance Agency, Revenue (Justice Resource Institute Issue) (LOC; Bank of America) 0.31 10/7/09 2,000,000 a 2,000,000 Massachusetts Development Finance Agency, Revenue (Saint Peter-Marian Issue) (LOC; Bank of America) 0.35 10/7/09 1,010,000 a 1,010,000 Massachusetts Development Finance Agency, Revenue (Worcester Academy Issue) (LOC; Allied Irish Banks) 0.57 10/7/09 1,200,000 a 1,200,000 Massachusetts Health and Educational Facilities Authority, Revenue (Amherst College Issue) 0.27 10/1/09 1,100,000 a 1,100,000 Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; JPMorgan Chase Bank) 0.27 10/7/09 1,000,000 a 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Bentley College Issue) (LOC; JPMorgan Chase Bank) 0.23 10/7/09 5,400,000 a 5,400,000 Massachusetts Health and Educational Facilities Authority, Revenue (Great Brook Valley Health Center Issue) (LOC; TD Bank) 0.32 10/7/09 2,425,000 a 2,425,000 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) (LOC; JPMorgan Chase Bank) 0.27 10/1/09 1,000,000 a 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (LOC; Citibank NA) 0.35 10/7/09 4,000,000 a 4,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Peabody Essex Museum Issue) (LOC; Bank of America) 0.32 10/7/09 3,235,000 a 3,235,000 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 0.27 10/1/09 4,300,000 a 4,300,000 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.25 10/1/09 500,000 a 500,000 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.23 10/7/09 3,675,000 a 3,675,000 Massachusetts Health and Educational Facilities Authority, Revenue (Williams College Issue) 0.17 10/7/09 1,467,000 a 1,467,000 Massachusetts Health and Educational Facilities Authority, Revenue (Williams College Issue) 0.35 10/7/09 3,393,000 a 3,393,000 Massachusetts Health and Educational Facilities Authority, Revenue (Williams College Issue) 0.53 4/7/10 500,000 500,000 Massachusetts Housing Finance Agency, Housing Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.30 10/7/09 6,900,000 a 6,900,000 Massachusetts Industrial Finance Agency, IDR, Refunding (Nova Realty Trust) (LOC; Bank of America) 0.39 10/7/09 3,000,000 a 3,000,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.31 10/7/09 200,000 a 200,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Baden-Wurttemberg) 0.25 10/1/09 3,950,000 a 3,950,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.33 10/1/09 5,290,000 a 5,290,000 Rockport, GO Notes, BAN 1.00 6/25/10 4,450,542 4,468,040 Somerville, GO Notes, BAN 2.00 12/18/09 4,400,000 4,407,146 Wellesley, GO Notes (Municipal Purpose Loan) 3.00 6/1/10 1,611,000 1,637,911 North Carolina3.6% North Carolina Educational Facilities Finance Agency, Revenue (Johnson C. Smith University) (LOC; Wells Fargo Bank) 0.39 10/7/09 3,800,000 a 3,800,000 Total Investments (cost $107,006,996) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at September 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At September 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 107,006,996 Level 3 - Significant Unobservable Inputs - Total 107,006,996 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the portfolios policy to maintain a continuous net asset value per share of $1.00; the portfolio has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the portfolio will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the portfolios investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC New York Municipal Money Market Fund September 30, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments99.6% Rate (%) Date Amount ($) Value ($) New York97.6% Albany County Airport Authority, Airport Revenue, Refunding (LOC; Bank of America) 0.47 10/7/09 4,300,000 a 4,300,000 Albany Housing Authority, Revenue (Nutgrove Garden Apartments Project) (LOC; Citizens Bank of Massachusetts) 2.20 10/7/09 1,445,000 a 1,445,000 Albany Industrial Development Agency, Civic Facility Revenue (Corning Preserve/Hudson Riverfront Development Project) (LOC; Key Bank) 2.15 10/7/09 1,245,000 a 1,245,000 Amherst Industrial Development Agency, Multi-Mode Civic Facility Revenue (Daemen College Project) (LOC; Wachovia Bank) 0.34 10/7/09 5,900,000 a 5,900,000 Broome County Industrial Development Agency, IDR (Parlor City Paper Box Company, Inc. Facility) (LOC; U.S. Bank NA) 0.55 10/7/09 3,055,000 a 3,055,000 Dutchess County Industrial Development Agency, Civic Facility Revenue, Refunding (Lutheran Center at Poughkeepsie, Inc. Project) (LOC; Key Bank) 2.15 10/7/09 1,800,000 a 1,800,000 East Rochester Housing Authority, Housing Revenue (Park Ridge Nursing Home, Inc. Project) (LOC; JPMorgan Chase Bank) 0.37 10/7/09 4,375,000 a 4,375,000 Eastchester Union Free School District, GO Notes, TAN 1.00 12/23/09 1,400,000 1,401,588 Edgemont Union Free School District, GO Notes, TAN 1.00 1/15/10 1,400,000 1,402,206 Erie County Industrial Development Agency, IDR (Luminescent System, Inc. Project) (LOC; HSBC Bank USA) 0.46 10/7/09 3,295,000 a 3,295,000 Fishkill, GO Notes, BAN 2.00 4/30/10 1,140,000 b 1,146,578 Fort Ann, GO Notes, BAN 2.75 8/27/10 1,237,000 1,244,079 Hamburg Central School District, GO Notes, RAN 1.50 11/18/09 1,200,000 1,200,779 Lancaster Industrial Development Agency, IDR (Jiffy-Tite Company, Inc. Project) (LOC; Key Bank) 1.60 10/7/09 1,010,000 a 1,010,000 Long Island Power Authority, Electric System General Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.30 10/7/09 10,225,000 a 10,225,000 Long Island Power Authority, Electric System General Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.30 10/7/09 2,000,000 a 2,000,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC; Bayerische Landesbank) 0.32 10/1/09 7,000,000 a 7,000,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC; Westdeutsche Landesbank) 0.29 10/1/09 10,000,000 a 10,000,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.60 10/7/09 17,600,000 a 17,600,000 Metropolitan Transportation Authority, RAN 2.00 12/31/09 15,000,000 15,059,856 Metropolitan Transportation Authority, Transportation Revenue (LOC; Fortis Bank) 0.38 10/7/09 13,400,000 a 13,400,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.40 10/7/09 1,000,000 a 1,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Bank) 0.45 10/7/09 2,400,000 a 2,400,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Bank) 0.45 10/7/09 5,150,000 a 5,150,000 Monroe County Industrial Development Agency, IDR (Mercury Print Productions, Inc. Facility) (LOC; M&T Bank) 2.00 10/7/09 165,000 a 165,000 Nassau County Industrial Development Agency, Civic Facility Revenue (North Shore Hebrew Academy High School Project) (LOC; Comerica Bank) 0.80 10/7/09 4,580,000 a 4,580,000 Nassau County Industrial Development Agency, Revenue (Rockville Centre Housing Project) (LOC; M&T Bank) 0.50 10/7/09 8,000,000 a 8,000,000 New Rochelle City School District, GO Notes, TAN 1.50 12/4/09 1,900,000 1,903,708 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.32 10/1/09 11,900,000 a 11,900,000 New York City, GO Notes (LOC; Bank of America) 0.35 10/7/09 7,950,000 a 7,950,000 New York City Industrial Development Agency, Civic Facility Revenue (Abraham Joshua Heschel High School Project) (LOC; Allied Irish Banks) 0.52 10/7/09 5,055,000 a 5,055,000 New York City Industrial Development Agency, Civic Facility Revenue (Columbia Grammar and Preparatory School Project) (LOC; Allied Irish Banks) 0.60 10/7/09 4,500,000 a 4,500,000 New York City Industrial Development Agency, Civic Facility Revenue (Hewitt School Project) (LOC; Allied Irish Banks) 0.60 10/7/09 11,930,000 a 11,930,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; Allied Irish Banks) 0.60 10/7/09 3,850,000 a 3,850,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; Allied Irish Banks) 0.60 10/7/09 2,905,000 a 2,905,000 New York City Industrial Development Agency, Civic Facility Revenue, Refunding (Federation of Protestant Welfare Agencies, Inc. Project) (LOC; Allied Irish Banks) 0.60 10/7/09 2,755,000 a 2,755,000 New York City Industrial Development Agency, IDR (Novelty Crystal Corporation Project) (LOC; Commerce Bank NA) 0.60 10/7/09 3,475,000 a 3,475,000 New York City Industrial Development Agency, IDR (Super-Tek Products, Inc. Project) (LOC; Citibank NA) 0.60 10/7/09 4,890,000 a 4,890,000 New York City Industrial Development Agency, Special Facility Revenue (Air Express International Corporation Project) (LOC; Citibank NA) 0.35 10/7/09 5,000,000 a 5,000,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility: Bayerische Landesbank and Westdeutsche Landesbank) 0.40 10/6/09 4,000,000 4,000,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 10/5/09 6,900,000 6,900,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Fortis Bank) 0.32 10/1/09 2,000,000 a 2,000,000 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50 2/1/10 400,000 406,654 New York State Dormitory Authority, Consolidated Service Contract Revenue, Refunding 1.50 7/1/10 2,505,000 2,525,784 New York State Dormitory Authority, Revenue (Mount Saint Mary College) (LOC; JPMorgan Chase Bank) 0.34 10/7/09 8,700,000 a 8,700,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.37 10/7/09 5,725,000 a 5,725,000 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.29 10/7/09 4,700,000 a 4,700,000 New York State Housing Finance Agency, Housing Revenue (Gateway to New Cassel Project) (LOC; JPMorgan Chase Bank) 0.30 10/7/09 4,800,000 a 4,800,000 New York State Thruway Authority, Highway and Bridge Trust Fund Revenue 5.25 4/1/10 1,000,000 1,024,257 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Revenue 3.15 4/1/10 1,500,000 1,520,973 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Revenue 5.00 4/1/10 725,000 740,791 Newburgh Industrial Development Agency, Civic Facility Revenue (Community Development Properties Dubois Street II, Inc. Project) (LOC; Key Bank) 2.15 10/7/09 10,310,000 a 10,310,000 Ontario County Industrial Development Agency, Civic Facility Revenue (CHF-Finger Lakes, L.L.C. Civic Facility) (LOC; RBS Citizens NA) 1.60 10/7/09 1,025,000 a 1,025,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Noonan Community Service Corporation Project) (LOC; FHLB) 0.50 10/7/09 1,100,000 a 1,100,000 Port Authority of New York and New Jersey, Equipment Notes 0.46 10/7/09 4,000,000 a 4,000,000 Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College of Blauvelt Project) (LOC; Commerce Bank NA) 0.30 10/7/09 6,215,000 a 6,215,000 Rockland County Industrial Development Agency, IDR (Intercos America, Inc. Project) (LOC; HSBC Bank USA) 0.46 10/7/09 3,400,000 a 3,400,000 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Bank) 0.50 10/7/09 2,980,000 a 2,980,000 Saint Lawrence County Industrial Development Agency, Civic Facility Revenue (Canton-Potsdam Hospital Project) (LOC; Key Bank) 2.15 10/7/09 9,945,000 a 9,945,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; Key Bank) 1.90 10/7/09 3,410,000 a 3,410,000 Tompkins County Industrial Development Agency, Civic Facility Revenue (Tompkins Cortland Community College Foundation, Inc. Project) (LOC; HSBC Bank USA) 1.50 10/7/09 3,735,000 a 3,735,000 Valhalla Union Free School District, GO Notes, TAN 1.00 2/2/10 1,000,000 1,001,204 Westchester County Health Care Corporation, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale and LOC; Westchester County) 1.65 10/6/09 5,000,000 5,000,000 U.S. Related2.0% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.40 10/7/09 4,400,000 a 4,400,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.37 10/7/09 1,550,000 a,c 1,550,000 Total Investments (cost $296,628,457) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at September 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Purchased on a delayed delivery basis. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2009, this security amounted to $1,550,000 or .5% of net assets. At September 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the portfolios policy to maintain a continuous net asset value per share of $1.00; the portfolio has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the portfolio will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the portfolios investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Tax-Free Municipal Funds By: /s/ J. David Officer J. David Officer President Date: November 19, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: November 19, 2009 By: /s/ James Windels James Windels Treasurer Date: November 19, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
